Citation Nr: 0504927	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the right ankle, residual of 
bimalleolar fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to August 
1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected traumatic arthritis of the right ankle, residual of 
bimalleolar fracture.

Procedural history 

The veteran was granted service connection for traumatic 
arthritis of the right ankle in an August 1983 rating 
decision; a 10 percent disability rating was assigned.  
In May 1989 and November 1994 rating decisions, the RO 
continued the veteran's disability rating at 10 percent 
disabling.  

The veteran filed a claim of entitlement to an increased 
rating for his service-connected traumatic arthritis of the 
right ankle in August 2000.  His claim was denied in a May 
2001 rating decision.  The veteran disagreed with the May 
2001 rating decision and initiated this appeal.  He requested 
the Decision Review Officer (DRO) process.  A DRO decision 
was issued in October 2001, which continued the veteran's 
disability rating for service-connected traumatic arthritis 
of the right ankle at 10 percent disabling.  The veteran 
informed the RO that he wished to continue this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2002.

The veteran's appeal was previously before the Board in 
November 2003, when the case was remanded to the RO by the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA).  The RO issued a VCAA letter to the 
veteran in March 2004.  In November 2004, the RO issued a 
supplemental statement of the case (SSOC) that confirmed and 
continued its previous denial of the veteran's claim for an 
increased rating based on all evidence in the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
further action is required on his part.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected traumatic arthritis of the right ankle, 
residual of bimalleolar fracture.  Specifically, he contends 
that his right ankle pain and arthritis is more severe than 
contemplated in the current 10 percent disability rating.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  

VA examination

The veteran's most recent VA examination of the right ankle 
was in August 2000.  Dorsiflexion and plantar flexion of the 
right ankle were to 30 degrees.  
The examiner also noted that the veteran did not walk with a 
limp.  

The veteran very recently submitted additional medical 
evidence.  In a private treatment record dated in December 
2004, Dr. E.J.L. indicated that dorsiflexion was zero to five 
degrees and plantar flexion was to 20 degrees, with pain 
throughout.  Dr. E.J.L. noted that the veteran walked with a 
slight limp on the right.

There thus appears that there is some conflict in the medical 
evidence concerning the severity of the veteran's disability.  
Considering that the private record from Dr. E.J.L. indicates 
that the veteran's right ankle disability picture may have 
worsened since his last VA examination in August 2000, the 
Board believes that another VA examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for an 
examination in order to determine the 
current nature and severity of his service-
connected right ankle disability.  The 
claims folder and a copy of this Remand 
should be reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and medical 
findings pertaining to the service-
connected right ankle disability should be 
reported in detail.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  

2.  Following completion of the above 
development, the RO should readjudicate 
the issue of entitlement to an increased 
disability rating for service-connected 
traumatic arthritis of the right ankle, 
residual of bimalleolar fracture, to 
include evidence obtained as a result of 
this Remand.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



